J-S45019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 MAGDALENO PEREZ-MIRANDA                   :
                                           :
                    Appellant              :   No. 1088 EDA 2020


              Appeal from the PCRA Order Entered April 14, 2020,
               in the Court of Common Pleas of Chester County,
             Criminal Division at No(s): CP-15-CR-0000208-2015.


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                     FILED DECEMBER 10, 2020

      Magdaleno Perez-Miranda appeals from the order denying his petition

filed pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-9546.

We affirm.

      The pertinent facts and procedural history may be summarized as

follows:   On April 7, 2016, a jury convicted Perez-Miranda of multiple sex

offenses. On June 30, 2016, the trial court sentenced him to an aggregate

term of eighteen to thirty-six years of imprisonment. Perez-Miranda was also

classified as a sexually violent predator. He did not file a direct appeal.

      On November 17, 2017, Perez-Miranda filed a pro se PCRA petition and

the PCRA court appointed counsel. On June 4, 2018, PCRA counsel filed a

“no-merit” letter and petition to withdraw pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d
J-S45019-20



213 (Pa. Super. 1988) (en banc). On July 23, 2018, the PCRA court filed a

Pa.R.Crim.P. 907 notice of its intent to dismiss Perez-Miranda’s PCRA petition

as untimely.   Perez-Miranda did not file a response.        By order entered

September 13, 2018, the PCRA court denied the petition and permitted PCRA

counsel to withdraw.      Perez-Miranda filed a timely appeal, which was

ultimately dismissed for failure to comply with Pa.R.A.P. 3517 (providing that

the “[f]ailure to file a docketing statement may result in dismissal of the

appeal”).

      On December 19, 2019, Perez-Miranda filed a pro se PCRA petition in

which he claimed that he did not receive notices from this Court regarding the

filing deadline. On April 14, 2020, the PCRA court reinstated Perez-Miranda’s

appellate rights nunc pro tunc.    This timely pro se appeal followed.    Both

Perez-Miranda and the PCRA court have complied with Pa.R.A.P. 1925.

      Perez-Miranda raises the following issues on appeal:

         1. Did the PCRA court err as a matter of law by accepting
            PCRA counsel’s [Turner/Finley] letter when within it,
            counsel had encouraged hybrid representation by
            directing [Perez-Miranda] to file a response to the court’s
            anticipated Rule 907 notice of intent to dismiss albeit
            counsel had not been given permission to withdraw his
            representation?

         2. Did the PCRA court err as a matter of law when it agreed
            with PCRA counsel that [Perez-Miranda’s] PCRA petition
            was untimely on the issue of being deprived of his right
            to direct appeal because [he was] abandoned by counsel,
            when the salient fact is not the barebones time-line to
            file a timely PCRA petition but rather the claim hinges on
            when did [Perez-Miranda] learn of counsel’s failure to file
            a requested direct appeal?


                                     -2-
J-S45019-20



Perez-Miranda’s Brief at 4 (excess capitalization omitted).

        This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).

        Before addressing the issues raised by Perez-Miranda, we must first

determine if the PCRA court correctly concluded that his PCRA petition was

untimely. Generally, a petition for relief under the PCRA, including a second

or subsequent petition, must be filed within one year of the date the judgment

is final unless the petition alleges, and the petitioner proves, that an exception

to the time limitation for filing the petition, set forth at 42 Pa.C.S.A. sections

9545(b)(1)(i), (ii), and (iii), is met.1 A PCRA petition invoking one of these

____________________________________________


1   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States.

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court



                                           -3-
J-S45019-20



statutory exceptions must be filed within sixty days of the date the claims

could have been presented. 42 Pa.C.S.A. § 9545(b)(2).2 Asserted exceptions

to the time restrictions for a PCRA petition must be included in the petition,

and may not be raised for the first time on appeal.       Commonwealth v.

Furgess, 149 A.3d 90 (Pa. Super. 2016).

       Because Perez-Miranda did not file a direct appeal, for PCRA timeliness

purposes, his judgment of sentence became final thirty days later on August

1, 2016. See 42 Pa.C.S.A. § 9545(b)(3); 1 Pa.C.S.A. § 1908 (providing that

weekends and legal holidays are not included in time computations). Thus,

Perez-Miranda had until August 1, 2017, to file a timely PCRA petition.

Because he filed the petition at issue on November 17, 2017, it is untimely

unless he satisfied his burden of pleading and proving that one of the

enumerated exceptions applies.

       Here, the PCRA court concluded that Perez-Miranda could not establish

any of the timeliness exceptions, and further found that his claim of prior

counsel’s abandonment were waived because the claim could have been

brought in a timely PCRA petition. See Rule 907 Notice, 7/23/18, at 1. n.1.
____________________________________________


       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).

2 Although this statutory section has been amended to extend the filing
deadline to one year, it only “applies to claims arising on [December] 24,
2017.” See § 9545(b)(2). Counsel’s alleged failure to file a direct appeal
occurred prior to that date.


                                           -4-
J-S45019-20



       Perez-Miranda claims that his PCRA petition is timely because “it was

filed within 60 days after learning that trial counsel failed to file a requested

direct appeal[.]” Perez-Miranda’s Brief at 12. With this claim, Perez-Miranda

attempts to establish the PCRA’s timeliness exception found at section

9545(b)(1)(ii).

       Our review of the record, however, reveals that Perez-Miranda did not

raise this timeliness exception in his PCRA petition.    Rather, he raised the

exception regarding a newly recognized constitutional right pursuant to

section 9545(b)(1)(iii). See PCRA Petition, 11/17/17, at 3. Thus, the claim

is not preserved below and inappropriately is being raised for the first time on

appeal. Furgess, supra.

       In sum, because Perez-Miranda did not plead and prove a timeliness

exception, the PCRA court correctly concluded that it lacked jurisdiction to

consider his untimely petition.3

       Order affirmed.




____________________________________________


3Even were we to consider Perez-Miranda’s newly-discovered evidence claim,
he could not establish due diligence. It is clear that a new attorney entered
his appearance on Perez-Miranda’s behalf on May 23, 2017. A timely petition
could have been filed at that time raising a claim regarding the failure to file
a requested direct appeal.


                                           -5-
J-S45019-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2020




                          -6-